  Case 13-12624         Doc 69     Filed 11/28/18 Entered 11/28/18 09:27:38              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-12624
         Ronald A Hrycyk
         Sharon N Hrycyk
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2013.

         2) The plan was confirmed on 06/25/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/16/2014, 03/03/2015, 07/19/2016, 12/12/2017, 02/28/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/20/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,972.00.

         10) Amount of unsecured claims discharged without payment: $101,049.61.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-12624       Doc 69       Filed 11/28/18 Entered 11/28/18 09:27:38                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $48,183.79
       Less amount refunded to debtor                         $1,083.79

NET RECEIPTS:                                                                                  $47,100.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,045.17
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,045.17

Attorney fees paid and disclosed by debtor:                 $500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                 Unsecured      3,792.00            NA              NA            0.00        0.00
BMO HARRIS BANK                 Secured      126,796.00    116,090.18       130,811.85           0.00        0.00
BMO HARRIS BANK                 Secured              NA     14,721.67         7,090.00      7,090.00         0.00
CAPITAL ONE NA                  Unsecured      3,158.00       3,251.71        3,251.71        605.72         0.00
CERASTES LLC                    Unsecured         643.00        680.00          680.00        126.67         0.00
Chase BP                        Unsecured         836.00           NA              NA            0.00        0.00
CITIMORTGAGE                    Unsecured     39,355.00            NA              NA            0.00        0.00
CITIMORTGAGE                    Secured      113,640.00    113,464.41       113,464.41           0.00        0.00
DISCOVER BANK                   Unsecured     10,042.00     10,042.38        10,042.38      1,870.67         0.00
ECAST SETTLEMENT CO             Unsecured         381.00        381.47          381.47          71.06        0.00
ECAST SETTLEMENT CORP           Unsecured      2,077.00       2,077.71        2,077.71        387.03         0.00
ECAST SETTLEMENT CORP           Unsecured     13,840.00     13,840.16        13,840.16      2,578.11         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         804.00        804.41          804.41        149.84         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      2,134.00       2,134.30        2,134.30        397.57         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         571.00        618.58          618.58        115.23         0.00
MOMA FUNDING LLC                Unsecured      9,411.00       9,593.82        9,593.82      1,787.11         0.00
NISSAN MOTOR ACCEPTANCE CORP    Secured       18,517.00     19,796.08        19,771.00     19,771.00    2,130.16
NISSAN MOTOR ACCEPTANCE CORP    Unsecured      1,254.00            NA            25.08           4.67        0.00
PRA RECEIVABLES MGMT            Unsecured         962.00        962.73          962.73        179.33         0.00
PRA RECEIVABLES MGMT            Unsecured      5,223.00       5,358.37        5,358.37        998.14         0.00
PRA RECEIVABLES MGMT            Unsecured     10,668.00     10,703.42        10,703.42      1,993.80         0.00
QUANTUM3 GROUP LLC              Unsecured      7,381.00       7,551.87        7,551.87      1,406.74         0.00
QUANTUM3 GROUP LLC              Unsecured         809.00          0.00            0.00           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured         960.00        997.05          997.05        185.73         0.00
QUANTUM3 GROUP LLC              Unsecured     10,042.00       1,107.22        1,107.22        206.25         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-12624         Doc 69      Filed 11/28/18 Entered 11/28/18 09:27:38                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $244,276.26              $0.00             $0.00
       Mortgage Arrearage                                 $7,090.00          $7,090.00             $0.00
       Debt Secured by Vehicle                           $19,771.00         $19,771.00         $2,130.16
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $271,137.26         $26,861.00         $2,130.16

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $70,130.28         $13,063.67              $0.00


Disbursements:

         Expenses of Administration                             $5,045.17
         Disbursements to Creditors                            $42,054.83

TOTAL DISBURSEMENTS :                                                                      $47,100.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/28/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
